 1                         UNITED STATES DISTRICT COURT
 2                                 DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00372-APG-GWF-1
 4
                   Plaintiff,                                           ORDER
 5
            v.
 6
     YULIAN CRUZ SANTA CRUZ,
 7
                   Defendant.
 8
 9
10           On January 23, 2020, I held a hearing on the Probation Office’s allegations that

11   defendant Yulian Cruz Santa Cruz violated the conditions of his supervised release. At the
12
     hearing, the Assistant United States Attorney, Probation Officer, and defense counsel jointly
13
     requested that I hold the petition in abeyance and order Mr. Santa Cruz continued on all
14
15   previously imposed conditions of release with the following modifications:

16          1. No Excess Alcohol - You must not use or possess alcohol to excess.

17          2. Anger Management - You must participate in an anger management program
18
            that has to be approved by the Probation Office. You must pay the costs of the
19
            program based upon your ability to do so as determined by the Probation Office.
20
21          Accordingly, I HEREBY ORDER that Mr. Santa Cruz is continued on supervision with

22   the previously imposed conditions plus the two above new conditions.

23          DATED this 14th day of April, 2020, nunc pro tunc to January 23, 2020.
24
25                                                      _____________________________
                                                        ANDREW P. GORDON
26                                                      UNITED STATES DISTRICT JUDGE
